                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JEFFERY D. ANGLIN, 162268,                      )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           ) CIVIL ACTION NO. 2:19-CV-766-WHA
                                                )
JUDGE J.R. GAINES, et al.,                      )
                                                )
           Defendants.                          )

                                              ORDER

        On November 13, 2019, the Magistrate Judge entered a Recommendation (Doc.

#8) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. This case is DISMISSED with prejudice as Plaintiff’s claims seeking relief from

orders issued by the Circuit Court of Montgomery County, Alabama and upheld by the

Alabama Court of Criminal Appeals and the Supreme Court of Alabama are subject to

summary dismissal pursuant to the directives of 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

        A separate Final Judgment will be entered.

        DONE this 8th day of January, 2020.




                                /s/ W. Harold Albritton
                              SENIOR UNITED STATES DISTRICT JUDGE
